OliveR, Chief Judge:
These three appeals for reappraisement are before me for decision on a written stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto that the merchandise consists of seamless steel casing, exported from Italy, and that the facts and the law are similar in all material respects to the merchandise the subject of United States v. Dalminter, Inc., R. W. Smith, 47 Cust. Ct., page 577, A.R.D. 135.
IT IS FURTHER STIPULATED AND AGREED that the record in A.R.D. 135 be incorporated with the record in this case.
IT IS FURTHER STIPULATED AND AGREED that the prices at which such or similar imported merchandise were freely offered for sale for consumption in the United States, packed ready for delivery, in the principal market of the United States to all purchasers, at the time of exportation of the imported merchandise, in the usual wholesale quantities and in the ordinary course of trade, were the prices shown on Schedule A hereto attached less 2 percent cash discount less 5.211 percent for general expenses and 2.744 percent for profit less ocean freight and inland freight as stated on the invoices less duty of 7% percent on casing Grade J-55 or 7% percent plus 4 percent on easing Grade N-80.
IT IS FURTHER STIPULATED AND AGREED that these appeals be submitted on this stipulation.
*493On the agreed facts and consistent with the cited decision on the law, I find that the proper basis for appraisement of the seamless steel casing in question is United States value, as defined in section 402(e) of the Tariff Act of 1930, as amended, and hold that such statutory value for the present merchandise is the prices set forth in schedule “A,” hereto attached and made a part hereof, less 2 per centum cash discount, less 5.211 per centum for general expenses and 2.744 per centum for profit, less ocean freight and inland freight, as stated on the invoices, less duty of U/2 per centum on casing grade J-55 or 7y2 per centum, plus 4 per centum, on casing grade N-80.
Judgment will be rendered accordingly.